--------------------------------------------------------------------------------


Exhibit 10.1


FORM OF
INTERNAP NETWORK SERVICES CORPORATION
AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN


STOCK GRANT CERTIFICATE



Pursuant to the Notice of Grant of Award and Award Agreement (“Grant Notice”)
and this Stock Grant Certificate (collectively, the “Award”) and in
consideration of your past services, Internap Network Services Corporation (the
“Company”) has awarded you a Stock Grant under its Amended and Restated 2005
Incentive Stock Plan (the “Plan”) for the number of shares of the Company’s
Common Stock subject to the Award as indicated in the Grant Notice. Defined
terms not explicitly defined in this Stock Grant Certificate but defined in the
Plan shall have the same definitions as in the Plan.
 
The details of your Award are as follows:
 
1.          VESTING. Subject to the limitations contained herein, your Award
shall vest as provided in the Grant Notice, provided that vesting shall cease
upon the termination of your status as an Eligible Employee or a Director.
 
2.          NUMBER OF SHARES OF STOCK. The number of shares of Stock subject to
your Award may be adjusted from time to time as provided in Section 13 of the
Plan.
 
3.          SECURITIES LAW COMPLIANCE. You may not be issued any shares under
your Award unless the shares are either (i) then registered under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
 
4.   RIGHT OF REACQUISITION. The Company shall have a right to reacquire
(“Reacquisition Right”) all or any part of the shares you received pursuant to
your Award that have not as yet vested in accordance with the Vesting Schedule
on the Grant Notice (“Unvested Shares”) on the following terms and conditions:
 
(a)  The Company, shall simultaneously with termination of your status as an
Eligible Employee or a Director automatically reacquire for no consideration all
of the Unvested Shares, unless the Company agrees to waive its reacquisition
right as to some or all of the Unvested Shares. Any such waiver shall be
exercised by the Company by written notice to you or your representative within
ninety (90) days after the termination of your status as an Eligible Employee or
a Director, and the Company may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your status as an Eligible Employee or a Director, the Company shall retain,
pursuant to the Assignment form, the number of shares the Company is
reacquiring.
 

--------------------------------------------------------------------------------


 
(b)  The Company initially shall have the right to reacquire Unvested Shares for
no monetary consideration (that is, for $0.00); provided, however, that the
Company’s right to reacquire Unvested shares for no monetary consideration shall
lapse at the vesting rate set forth in the Grant Notice.
 
(c)  The shares issued under your Award shall be held by the Company on your
behalf. You agree to execute two (2) Assignment forms (with date and number of
shares blank) substantially in the form attached to the Grant Notice as
Attachment III and deliver the same for use by the Company pursuant to the terms
of this section.
 
(d)  Subject to the provisions of your Award, you shall, during the term of your
Award, exercise all rights and privileges of a stockholder of the Company with
respect to the shares held by the Company on your behalf. You shall be deemed to
be the holder of the shares for purposes of receiving any dividends which may be
paid with respect to such shares and for purposes of exercising any voting
rights relating to such shares, even if some or all of such shares have not yet
vested and been released from the Company’s Reacquisition Right.
 
(e)  If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding stock of the
corporation the stock of which is subject to the provisions of your Award, then
in such event any and all new, substituted or additional securities to which you
are entitled by reason of your ownership of the shares acquired under your Award
shall be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.
 
5.   RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.
 
6.   AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director of the
Company or an Affiliate.
 
7.   WITHHOLDING OBLIGATIONS.
 
(a)       If you become subject to withholding under applicable tax laws, you
hereby agree to pay the amount required to be withheld by one or more of the
following methods:


(i)  by cash or check payment;
 

--------------------------------------------------------------------------------


 
(ii)     if the shares issued under this Award have vested, by instructing the
holding person (holding person is defined as the party who is holding the
Unvested Shares issued under the Award) to sell that number of shares having a
Fair Market Value equal to the amount required to be withheld and to deliver the
proceeds thereof to the Company; or


(iii)    by such other methods as the Company may make available from time to
time.


(b)      Your satisfaction of the Company's withholding tax obligations shall be
a condition precedent of the vesting of any Shares. Satisfaction of the
Company's tax withholding obligations for purposes of (a)(ii) above shall mean
the completion and submission to the designated person of those forms as shall
be required by the Company or the holding person to sell the shares upon the
receipt by the Company or its agent of such forms. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to issue a certificate for such shares or release such shares
from any escrow provided for herein. 
 
8.   NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.
 
9.   MISCELLANEOUS.
 
(a)  The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
 
(d)  You agree that you will abide with and comply with all insider trading
restrictions and policies of the Company as now or hereafter provided with
respect to the shares you receive under your Award.
 
10.     GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 
 